EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on Form S-8, pertaining to the FactSet Research Systems Inc. 2008 Employee Stock Purchase Plan, of our reports dated October30, 2014, with respect to the consolidated financial statements and schedule of FactSet Research Systems Inc., and the effectiveness of internal control over financial reporting of FactSet Research Systems Inc., included in its Annual Report on Form 10-K for the year ended August31, 2014, filed with the Securities and Exchange Commission. /s/ Ernst & Young LLP Stamford, Connecticut January 14, 2015
